               Case 3:20-cv-07629-WHO Document 16 Filed 11/10/20 Page 1 of 1



 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     FINISAR CORPORATION                                             20-cv-7629-WHO
                                                       )   Case No: _______________
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
              v.
                                                       )   PRO HAC VICE
 6   CAPELLA PHOTONICS, INC.                           )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                       Defendant(s).
                                                       )
 8
         I, Jonathan Auerbach                     , an active member in good standing of the bar of
 9    the State of New York        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: FINISAR CORPORATION                          in the
                                                                Cheryl S. Chang
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Radulescu LLP,                                        Cheryl S. Chang | Blank Rome | 2029 Century
14    5 Penn Plaza, 19th Fl, New York, NY 10001             Park East, 6th Fl., Los Angeles, CA 90067
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (646) 502-5950                                        (424) 239-3400
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jon@radip.com                                         Chang@BlankRome.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: N/A          .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/28/20                                                 Jonathan Auerbach
22                                                                                         APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jonathan Auerbach                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                   S DISTRICT
     designated in the application will constitute notice to the party.          TE           C
27                                                                             TA
                                                                                                             O
                                                                                  S




                                                                                                              U
                                                                                 ED




                                                                                                               RT




     Dated:        November 10, 2020                                                                 TED
                                                                             UNIT




28                                                                                             GRAN
                                                                                                                     R NIA




                                                             UNITED STATES DISTRICT/MAGISTRATE
                                                                                    . Orr ick
                                                                                               JUDGE
                                                                             NO




                                                                                                  illiam H
                                                                                                                     FO




                                                                                       Judge W
                                                                              RT




                                                                                                                 LI




                                                                                      ER
     PRO HAC VICE APPLICATION & ORDER                                                                                        October 2012
                                                                                 H




                                                                                                             A




                                                                                           N                     C
                                                                                                             F
                                                                                               D IS T IC T O
                                                                                                     R
